DETAILED ACTION
This office action is responsive to application 17/484,822 filed on September 24, 2021.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on September 24, 2021 was received and has been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 11-13, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yee et al. (US 2011/0254865).

	Consider claim 1, Liu et al. teaches:
	An electronic device (figures 2-6 and 10) comprising: 
	a display (touchscreen display, 2, paragraphs 0017 and 0018); 
	a camera (digital camera, 3, paragraphs 0017 and 0018); and 
	a processing device (processor, 101, figure 10, paragraphs 0032 and 0033) configured to: 
	determine whether (ii) a gaze of the user is directed towards the display (e.g. at step 70 of figure 9, paragraphs 0031, 0018 and 0024); and 
	in response to determining that (ii) the gaze of the user is not directed towards the display (2), modify a user interface button presented on the display (For instance, if the gaze of the user is towards the display (2), keys (i.e. buttons) of a virtual keyboard (4) at the center of the user’s gaze are enhanced, whereas if the user is no longer looking at that portion of the display, the enhanced keys (i.e. buttons) of the virtual keyboard (4) are modified by being returned to their unenhanced state as shown in figures 3 and 4 and detailed in paragraphs 0030, 0031, 0017, 0018 and 0024.).

	Consider claim 4, and as applied to claim 1 above, Liu et al. further teaches that the processing device (101) is configured to modify the user interface button in order to (i) increase an ability of the user to reach the user interface button or (ii) increase a visibility of the user interface button as presented on the display (e.g. by enlarging the user interface button, see figures 2 and 3, paragraphs 0017, 0018, 0024, 0030 and 0031).

	Consider claim 5, and as applied to claim 1 above, Liu et al. further teaches that the processing device (101) is further configured to identify a confidence level associated with a determination to modify the user interface button (A “difference between the determined location of the gaze and the actual location of the cartoon or icon” (i.e. a confidence level) is determined as detailed in paragraph 0028.); and 
	the processing device (101) is configured to modify the user interface button when the confidence level exceeds a specified threshold (The processing device (101) is configured to modify the user interface button through the calibration of figure 8.  This calibration includes determining when the difference between the determined location of the gaze and the actual location of the cartoon or icon (i.e. the confidence level) exceeds a threshold (“is consistently within a maximum threshold”), paragraph 0028.).

	Consider claim 6, and as applied to claim 1 above, Liu et al. further teaches that the processing device (101) is further configured to modify a size of the user interface button as presented on the display (see figures 2 and 3, paragraphs 0017, 0018, 0024, 0030 and 0031).

	Consider claim 8, Liu et al. teaches:
	A method comprising: 
	determining whether (ii) a gaze of the user is directed towards a display (touchscreen display, 2, figures 2-6 and 10 paragraphs 0017 and 0018) of the electronic device (e.g. at step 70 of figure 9, paragraphs 0031, 0018 and 0024); and 
	in response to determining that (ii) the gaze of the user is not directed towards the display (2), modifying a user interface button presented on the display (For instance, if the gaze of the user is towards the display (2), keys (i.e. buttons) of a virtual keyboard (4) at the center of the user’s gaze are enhanced, whereas if the user is no longer looking at that portion of the display, the enhanced keys (i.e. buttons) of the virtual keyboard (4) are modified by being returned to their unenhanced state as shown in figures 3 and 4 and detailed in paragraphs 0030, 0031, 0017, 0018 and 0024.).

	Consider claim 11, and as applied to claim 8 above, Liu et al. further teaches that the processing device (101) is configured to modify the user interface button in order to (i) increase an ability of the user to reach the user interface button or (ii) increase a visibility of the user interface button as presented on the display (e.g. by enlarging the user interface button, see figures 2 and 3, paragraphs 0017, 0018, 0024, 0030 and 0031).

	Consider claim 12, and as applied to claim 8 above, Liu et al. further teaches that the processing device (101) is further configured to identify a confidence level associated with a determination to modify the user interface button (A “difference between the determined location of the gaze and the actual location of the cartoon or icon” (i.e. a confidence level) is determined as detailed in paragraph 0028.); and 
	the processing device (101) is configured to modify the user interface button when the confidence level exceeds a specified threshold (The processing device (101) is configured to modify the user interface button through the calibration of figure 8.  This calibration includes determining when the difference between the determined location of the gaze and the actual location of the cartoon or icon (i.e. the confidence level) exceeds a threshold (“is consistently within a maximum threshold”), paragraph 0028.).

	Consider claim 13, and as applied to claim 8 above, Liu et al. further teaches that the processing device (101) is further configured to modify a size of the user interface button as presented on the display (see figures 2 and 3, paragraphs 0017, 0018, 0024, 0030 and 0031).

	Consider claim 15, Liu et al. teaches:
	A non-transitory computer readable medium (See paragraphs 0033, 0036 and 0037 for examples of non-transitory computer readable media for implementing the invention.) containing instructions that when executed cause a processor (processor, 101, figure 10, paragraphs 0032 and 0033) of an electronic device (figures 2-6 and 10) to:
	determine whether (ii) a gaze of the user is directed towards a display (touchscreen display, 2, figures 2-6 and 10 paragraphs 0017 and 0018) of the electronic device (e.g. at step 70 of figure 9, paragraphs 0031, 0018 and 0024); and 
	in response to determining that (ii) the gaze of the user is not directed towards the display (2), modify a user interface button presented on the display (For instance, if the gaze of the user is towards the display (2), keys (i.e. buttons) of a virtual keyboard (4) at the center of the user’s gaze are enhanced, whereas if the user is no longer looking at that portion of the display, the enhanced keys (i.e. buttons) of the virtual keyboard (4) are modified by being returned to their unenhanced state as shown in figures 3 and 4 and detailed in paragraphs 0030, 0031, 0017, 0018 and 0024.).

	Consider claim 18, and as applied to claim 15 above, Liu et al. further teaches that the processing device (101) is configured to modify the user interface button in order to (i) increase an ability of the user to reach the user interface button or (ii) increase a visibility of the user interface button as presented on the display (e.g. by enlarging the user interface button, see figures 2 and 3, paragraphs 0017, 0018, 0024, 0030 and 0031).

	Consider claim 19, and as applied to claim 15 above, Liu et al. further teaches that the processing device (101) is further configured to identify a confidence level associated with a determination to modify the user interface button (A “difference between the determined location of the gaze and the actual location of the cartoon or icon” (i.e. a confidence level) is determined as detailed in paragraph 0028.); and 
	the processing device (101) is configured to modify the user interface button when the confidence level exceeds a specified threshold (The processing device (101) is configured to modify the user interface button through the calibration of figure 8.  This calibration includes determining when the difference between the determined location of the gaze and the actual location of the cartoon or icon (i.e. the confidence level) exceeds a threshold (“is consistently within a maximum threshold”), paragraph 0028.).

	Consider claim 20, and as applied to claim 15 above, Liu et al. further teaches that the processing device (101) is further configured to modify a size of the user interface button as presented on the display (see figures 2 and 3, paragraphs 0017, 0018, 0024, 0030 and 0031).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (US 2011/0254865) in view of Temple (US 2017/0168711).

	Consider claims 3, 10 and 17, and as applied to claims 1, 8 and 15 above, Yee et al. does not explicitly teach that the electronic device further comprises one or more sensors configured to detect a movement, position, or orientation of the electronic device; and the processing device is further configured to modify the user interface button based on the detected movement, position, or orientation of the electronic device.
	Temple similarly teaches a portable computing device with a software keyboard (see paragraph 0304).  
	However, Temple additionally teaches that the electronic device further comprises one or more sensors configured to detect a movement, position, or orientation of the electronic device (i.e. an “orientation sensor”, paragraph 0304); and the processing device is further configured to modify the user interface button based on the detected movement, position, or orientation of the electronic device (i.e. by rotating and adjusting the size of the software keyboard, see paragraph 0304).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface button taught by Yee et al. through use of an orientation sensor in the manner taught by Temple for the benefit of enabling the electronic device to be viewed in multiple orientations (Temple, paragraph 0304).

Claims 2, 7, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (US 2011/0254865) in view of Kim et al. (US 2018/0302568).

	Consider claims 2, 9 and 16, and as applied to claims 1, 8 and 15 above, Yee et al. does not explicitly teach that the processing device is further configured to: obtain one or more parameters of a neural network; determine whether to modify the user interface button based on the one or more parameters; and provide, to the neural network, feedback data indicating whether the user interface button was triggered within a specified time period after the user interface button was modified.
	Kim et al. similarly teaches an electronic device (mobile terminal, 100, figure 1) comprising a display (display unit, 151, paragraphs 0065 and 0066) and a processor (controller, 180, artificial intelligence unit, 130, paragraph 0061) operably connected to the display (151, see figure 1A), wherein a button of a user interface is displayed on the display (see step 505 of figure 3, paragraph 0235) and attributes of the button are changed (step 511) based upon determined device state information (step 509, paragraph 0241).
	However, Kim et al. additionally teaches that the processing device is further configured to: obtain one or more parameters of a neural network; determine whether to modify the user interface button based on the one or more parameters (A floating button (i.e. user interface button) is displayed based on received state data in steps 505 and 511 of figure 5, paragraphs 0235-0246.  The artificial intelligence unit (130) of the processor (180, 130) predicts operation of the mobile terminal based on information learned using machine learning technology, paragraph 0059.  The algorithm for using the machine learning technology is a neural network, paragraphs 0054 and 0055.  For instance, the floating button (i.e. user interface button) is modified by being positioned on the display according to how the user is holding the electronic device (100), see figures 6-8, paragraphs 0234-0295.); and 
	provide, to the neural network, feedback data indicating whether the user interface button was triggered within a specified time period after the user interface button was modified (For instance, if feedback data indicating that the modified floating button is triggered a predetermined number of times within a predetermined time period, the artificial intelligence unit (130) learns the point where the modified floating button is selected, and adjust the floating button accordingly, paragraphs 0282-0283 and figure 7C. The artificial intelligence unit (130) of the processor (180, 130) predicts operation of the mobile terminal based on information learned using machine learning technology, paragraph 0059.  The algorithm for using the machine learning technology is a neural network, paragraphs 0054 and 0055.).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the user interface button taught by Yee et al. based upon one or more parameters of a neural network and provide feedback data to the neural network in the manner taught by Kim et al. for the benefit of providing a user interface button suitable for a state in which a user grips the electronic device (Kim et al., paragraph 0013).

	Consider claims 7 and 14, and as applied to claims 1 and 8 above, Yee et al. does not explicitly teach that the user interface button represents a shutter button configured to cause the camera or another camera of the electronic device to capture one or more images.
	Kim et al. similarly teaches an electronic device (mobile terminal, 100, figure 1) comprising a display (display unit, 151, paragraphs 0065 and 0066) and a processor (controller, 180, artificial intelligence unit, 130, paragraph 0061) operably connected to the display (151, see figure 1A), wherein a button of a user interface is displayed on the display (see step 505 of figure 3, paragraph 0235) and attributes of the button are changed (step 511) based upon determined device state information (step 509, paragraph 0241).
	However, Kim et al. additionally teaches that the user interface button represents a shutter button (photographing floating button, 605, figures 6-14, paragraphs 0253, 0256 and 0262) configured to cause the camera or another camera of the electronic device (“a rear camera (not shown)”, paragraph 0251) to capture one or more images (i.e. for taking a preview image (601), paragraphs 0251, 0272 and 0276).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the user interface button taught by Yee et al. be a shutter button as taught by Kim et al. for the benefit of enabling a user to more easily take a preview image (Kim et al., paragraph 0262).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Shim et al. (US 2018/0165437) teaches determining whether a face is present within a FOV range of a camera (step 820, figure 8) and outputting guide information if not (810, figure 8, see figure 9).
Lin et al. (US 2016/0373645) teaches adjusting brightness of a display based upon face and/or eye detection in a FOV of a camera (see figures 9 and 10).
Wei et al. (US 11,009,947) teaches adjusting brightness of a display based upon detected eyes in a FOV of a camera (see figure 6).
Ying et al. (US 11,416,062) teaches adjusting displayed data based upon detected eyes in a FOV of a camera (see figures 4-6B).
Rosenberg (US 2007/0078552) teaches adjusting display data based upon whether a user’s gaze is detected or not (see figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696